               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                     Plaintiff,
                                                    Case No. 18-CV-1409-JPS
v.

DEBRA IACUCCI,
                                                                     ORDER
                     Defendant.


       Plaintiff was allowed to proceed against Defendant for an alleged

violation of her Eighth Amendment right to adequate medical care. (Docket

#9). Specifically, Plaintiff claimed that Defendant countermanded a doctor’s

order that Plaintiff should be sent to the hospital in an ambulance. Id. On

May 1, 2019, Defendant filed a motion for summary judgment. (Docket #30).

Defendant asserts that Plaintiff is incorrect—Defendant could not have

cancelled an ambulance for Plaintiff because none had been ordered by any

of the medical staff. (Docket #31 and #32).

       Plaintiff’s response to Defendant’s motion was due on or before May

31, 2019. Civ. L. R. 7(b). That deadline has passed and no response has been

received. The Court will, therefore, grant Defendant’s motion for two

reasons. First, Plaintiff’s failure to respond to the motion is sufficient

grounds for the Court to grant it. Civ. L. R. 7(d). Second, in accordance with

the rules of summary judgment procedure, the facts as presented by

Defendant are undisputed. See Fed. R. Civ. P. 56(e); Civ. L. R. 56(b)(4). Those

undisputed facts demonstrate that Plaintiff’s allegations are false and that

Plaintiff’s Eighth Amendment rights were not violated by Defendant.
      Accordingly,

      IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #30) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 11th day of June, 2019.

                                 BY THE COURT:



                                 ____________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 2 of 2
